Citation Nr: 0427959	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-07 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial compensable rating for service 
connected pityriasis lichenoides chronica.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1986 to August 
1993.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of Department 
of Veterans Affairs (VA) Regional Office in Baltimore, 
Maryland, which granted entitlement to service connection for 
the veteran's pityriasis lichenoides chronica and evaluated 
it as noncompensable.  The veteran has appealed this initial 
noncompensable rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

Under 38 U.S.C.A. § 5103A, VA has a duty to assist the 
claimant in obtaining the evidence necessary to substantiate 
his claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  

During his hearing before the undersigned Veterans Law Judge 
in July 2003, the veteran indicated receiving outpatient 
treatment for his service connected pityriasis lichenoides 
chronica from Dr. Snyder, a physician in private practice.  
He stated that he also received treatment at the VA Medical 
Center at Perry Point and Walter Reed Army Medical Center 
(WRAMC) although it is unclear whether he received treatment 
at WRAMC after service.  These outstanding medical records 
should be obtained before a decision can be made on the 
veteran's claim.  

Additionally, the criteria for evaluating skin disorders was 
amended effective August 30, 2002.  The record does not show 
that the RO informed the veteran of these changes or that it 
applied them in evaluating the veteran's claim.  The new 
criteria are based on the extent, in percentage, of the body 
affected by the condition or the treatment required.  

A new VA medical examination is required in order to 
ascertain the extent of the veteran's service connected 
disability under the amended criteria for evaluating skin 
disorders.  

Accordingly, the claim is REMANDED to the RO for the 
following:

1.  Ask the veteran to provide the full 
name and location of Dr. Snyder and to 
indicate when he received treatment at 
WRAMC, Washington, DC.  

2.  Obtain treatment records from Dr. 
Snyder if sufficient information and 
authorization is provided by the veteran; 
obtain treatment records from the VA 
medical facility at Perry Point, 
Maryland; and obtain any post service 
treatment records from WRAMC if indicated 
by theveteran.

3.  Schedule the veteran for a VA 
examination to assess the severity of his 
service-connected pityriasis lichenoides 
chronica.  The examiner should be 
provided with the veteran's claims 
folder.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

The examiner's attention should be 
directed to determining and describing 
all symptoms and findings of the skin 
disease and the percentage of the body 
area affected.  The current treatment 
requirements of the veteran's pityriasis 
lichenoides chronica should also be fully 
described in the examination report.  

4.  Thereafter, review the claims folder 
and ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific information 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, 
including the amended criteria for 
evaluating skin disorders, and 
consideration of any additional 
information obtained as a result of this 
remand.  

If the decision with respect to the claim 
on appeal remains adverse to the veteran, 
he should be furnished a supplemental 
statement of the case, which includes the 
criteria for evaluating skin disorders, 
as amended effective August 2002, and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002) only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.100(b).




